Filed 09/13/19                             Case 19-22286                                       Doc 31




                                                  Certificate Number: 05781-CAE-DE-033407518
                                                  Bankruptcy Case Number: 19-22286


                                                                 05781-CAE-DE-033407518




                        CERTIFICATE OF DEBTOR EDUCATION

           I CERTIFY that on September 13, 2019, at 10:56 o'clock AM PDT, Jorge
           Verduzco completed a course on personal financial management given by
           telephone by Sage Personal Finance, a provider approved pursuant to 11 U.S.C.
           111 to provide an instructional course concerning personal financial management
           in the Eastern District of California.




           Date:   September 13, 2019             By:      /s/Allison M Geving


                                                  Name: Allison M Geving


                                                  Title:   President
